This is an appeal from a judgment entered in the District Court September 5, 1929. The record contains a notice of appeal filed September 11, 1929, but nothing to show service of the notice. The statute (§ 6402, Wyo. C.S. 1920) provides that "an appeal must be taken by serving a notice in writing to such effect," etc. The fact of service must be shown by the record to give this court jurisdiction. Culbertson v. Ainsworth, 26 Wyo. 214,181 P. 418; Koch v. Koch, (Wyo.) 287 P. 85.
The appeal must be dismissed.